Citation Nr: 1028518	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-15 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3   Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The issues of entitlement to service connection for hearing loss 
and tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD.

2.  The Veteran's PTSD diagnosis has been linked to an in-service 
stressor, by a VA examiner, which is consistent with the places, 
types, and circumstances of the Veteran's service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1101, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).







(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted 
under the VCAA require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

In the instant case, the appellant's claim for entitlement to 
service connection for PTSD is granted herein.  As such, any 
deficiencies with regard to VCAA for this issue are harmless and 
non-prejudicial.  

II.  Service connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  

The Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is also noted that the Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).  Neither the Board nor the Veteran is competent to 
supplement the record with unsubstantiated medical conclusions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed to 
know the requirements applicable to their practice and to have 
taken them into account in providing a diagnosis.

At the outset, the Board notes that the Veteran has been 
diagnosed with PTSD.  See VA examination reports, August 19, 
2005; August 29, 2005.  Thus, element (1) of Hickson has been 
satisfied with regard to this claim, in that the Veteran has 
demonstrated that he has a current diagnosis of the claimed 
disorder.  

In this case, the Veteran has claimed that he has a current 
diagnosis of PTSD, and that this diagnosis is attributable to 
three stressor events which took place during his period of 
active service.  First, the Veteran reported that, during active 
duty in Vietnam, he witnessed a civilian who was intentionally 
run over by an American convoy.  Second, when escorting 
Vietnamese prisoners (the Board notes that the Veteran's MOS was 
Security Policeman), one of the prisoners tried to escape and 
each guard, including the Veteran, fired at the escapee, who was 
killed.  Third, the Veteran reported that he witnessed another 
accident in which a vehicle struck and severely injured a 
Vietnamese child.  See Appellant's Brief, pp. 2-3.

Service connection for PTSD specifically requires: (1) a current 
medical diagnosis of PTSD, (2) credible supporting evidence that 
the claimed in-service stressor actually occurred, and (3) 
medical evidence establishing a nexus between the claimed in-
service stressor and the current symptomatology of PTSD.  See 38 
C.F.R. § 3.304(f) (2009); see also Cohen v. Brown, 10 Vet. App. 
128, 138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).  Prior to July 13, 2010, a claimed non-combat stressor 
must have been verified - the appellant's uncorroborated 
assertions were not sufficient to verify a non-combat stressor.  
See Cohen; see also Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

However, effective July 13, 2010, 38 C.F.R. §3.304(f) was amended 
to add a new paragraph, §3.304(f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the Veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that:

*	Are received by VA on or after July 12, 2010;
*	Were received by VA before July 12, 2010 but have not 
been decided by a VA regional office as of July 12, 2010;
*	Are appealed to the Board of Veterans' Appeals (Board) on 
or after July 12, 2010;
*	Were appealed to the Board before July 12, 2010 but have 
not been decided by the Board as of July 12, 2010; or
*	Are pending before VA on or after July 12, 2010 because 
the United States Court of Appeals for Veterans Claims 
vacated a Board decision on an application and remanded 
it for readjudication.

38 C.F.R. §3.304(f)(3) (2009).

Where the law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
Veteran applies, absent congressional or Secretarial intent to 
the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The 
amended versions may only be applied as of their effective date 
and, before that time, only the former version of the regulation 
should be applied. VAOPGCPREC 3- 2000 (Apr. 10, 2000).  As such, 
the Veteran's claim will be viewed in light of the amended 
language of the regulation.

Here, the Veteran alleges that he has a current diagnosis of 
PTSD, stemming from the traumatic in-service events noted above.  
While viewing the evidence in the light most favorable to the 
Veteran in this case, the Board finds that evidence of record 
supports the Veteran's claim.  As such, the appeal must be 
granted.

With regard to the first element necessary for a grant of service 
connection (medical evidence of PTSD), the evidence of record 
indicates that the Veteran has been diagnosed with PTSD.  Several 
private treatment reports, from 1998 through 1999, note repeated 
diagnoses of PTSD.  One report, dated March 2, 1999, attributed 
this diagnosis, in part, to traumatic experiences in Vietnam 
during the Veteran's period of active service.

In conjunction with his claim for service connection, the Veteran 
was afforded a VA psychiatric examination in August 2005.  At 
that time, the Veteran reported that, during active service, he 
served with the 14th Police Security Squadron.  His duties 
included security on an Air Force base and some in-town patrols.  
During the interview, the Veteran described the three stressor 
events noted above.  He noted that, with regard to the escaped 
prisoner, the Veteran was unsure as to whether or not it was his 
bullet that killed the man.

The Veteran reported symptoms such as re-experiencing traumatic 
events, intrusive thoughts, depression, and avoidance.   The 
examiner noted that the Veteran was emotionally constricted.  The 
Veteran denied having friends, and noted that he had given up 
pleasurable activities 20 years prior due to the demands of 
raising a handicapped child.  He also reported difficulty falling 
asleep and staying asleep, anxious thoughts, irritability, and 
anger. 

Ultimately, the examiner diagnosed the Veteran with PTSD, 
chronic, and noted that there was also an affective component to 
the Veteran's presentation and treatment history.  It was noted 
that the Veteran had previously been diagnosed with dysthymia, 
and that he appeared depressed.  The examiner assigned a global 
assessment of functioning score (GAF) of 60.  See VA examination 
report, August 2005.

As such, VA medical evidence dated after the Veteran was 
discharged from service satisfies the first and third elements of 
a PTSD claim under the criteria of 38 C.F.R. § 3.304(f), because 
it shows that the Veteran has been diagnosed as having PTSD as a 
result of stressful incidents he reportedly experienced during 
service.

With regard to the second element (a link between the Veteran's 
diagnosis and an in-service stressor), the Board observes that 
the above-referenced VA examination report diagnosed PTSD based, 
at least in part, upon the Veteran's second stressor (in which he 
shot at a Vietnamese escapee who died from gunshot wounds).  
Because the Veteran's MOS was "Security Police," and because 
the Veteran's stressor statement involved the transport of a 
prisoner, the Board finds that the claimed stressor is consistent 
with the places, types, and circumstances of the Veteran's 
service.  See also 38 U.S.C.A. § 1154(a)(West 2002).  Therefore, 
the Veteran's lay testimony alone is sufficient to establish the 
occurrence of the claimed in-service stressor in this instance.  
Because verification of his alleged PTSD stressors is not 
required, and because the Veteran has a diagnosis of PTSD linked 
to a claimed, in-service stressor, the Board finds that service 
connection for PTSD is warranted.  


ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is granted.


REMAND

Although the Board regrets any further delay in adjudicating the 
Veteran's remaining claims, pursuant to the duty to assist, his 
claims for entitlement to service connection for hearing loss and 
tinnitus must be remanded for further development.  

In this case, the Veteran claims that he suffers from hearing 
loss and tinnitus due to the presence of acoustic trauma during 
his period of active duty.  Specifically, the Veteran noted that 
he was constantly exposed to weaponry, and that he has had 
impairments ever since.  In addition, the Veteran stated that he 
has had a constant ringing of the ears.  See Addendum to 
Statement in Support of Claim, June 14, 2005.

The Board notes that hearing loss disability is defined by 
regulation.  For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385 (2009).

Service treatment records include an October 1966 enlistment 
examination that revealed the Veteran's hearing to be 15/15 for 
whispered and spoken voice.  An audiogram showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
-5(5)
--
-5(0)
LEFT
10(25)
-5(5)
5(15)
--
5(10)

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
("ASA").  Those figures are on the left in each column and are 
not in parentheses.  Since November 1, 1967, those standards have 
been set by the International Standards Organization - American 
National Standards Institute ("ISO- ANSI").  In order to 
facilitate data comparison, the ASA standards have been converted 
to ISO-ANSI standards and are represented by the figures on the 
right in each column in parentheses. 

At the time of the Veteran's March 1970 separation examination, 
puretone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
10
LEFT
20
15
20
10
20

In conjunction with the Veteran's claims, he was afforded a VA 
audiological examination in August 2005.  Puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
50
55
60
LEFT
30
40
50
60
55

In this regard, the Board acknowledges that the August 2005 VA 
audiological examination revealed bilateral hearing impairment, 
as per 38 C.F.R. § 3.385.  However, the examiner noted that the 
Veteran's hearing acuity was within normal limits on separation.  
Based on this assumption alone, the examiner appeared to provide 
a negative etiological opinion with regard to the Veteran's 
diagnosed, bilateral sensorineural hearing loss (mild to moderate 
in the right, moderate to severe in the left).  Regarding the 
Veteran's tinnitus claim, he reported to the examiner that he had 
experienced tinnitus since 1990.  The examiner stated that the 
Veteran's tinnitus was not of the same etiology as hearing loss, 
because hearing was normal on separation, however the examiner 
failed to provide an opinion as to whether tinnitus was related 
to his period of active service.  See VA examination report, 
August 2005.  

Finally, with regard to the Veteran's reports that he has 
experienced hearing loss and tinnitus since separation from 
service, lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau; see also Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Although lay persons are not competent to opine as to medical 
etiology or render medical opinions, symptoms, not treatment, are 
the essence of any evidence of continuity of symptomatology.  See 
Barr v. Nicholson; see also Grover v. West, 12 Vet. App. 109, 112 
(1999); Espiritu ; Savage v. Gober, 10 Vet. App. 488, 496 (1997) 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Based on the evidence above, including the Veteran's statements 
regarding observable symptoms of hearing loss and tinnitus since 
service, the Board finds an additional VA examination is 
necessary in order to determine the Veteran's complete disability 
picture, to include an assessment of any bilateral hearing 
disability, as well as tinnitus, and to determine whether the 
Veteran's current symptoms of hearing loss and tinnitus are 
related to service, taking into account his report of continuity 
of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2008) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim].  As this case presents certain 
medical questions which cannot be answered by the Board, an 
additional VA opinion must be requested.  See Colvin [the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions].  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an additional VA examination to 
determine the nature and etiology of any 
current hearing loss and/or tinnitus.  The 
claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  After a review of the claims 
folder, to include service treatment 
records and prior opinions of record, as 
well as statements from the Veteran 
reporting continuous hearing loss and 
tinnitus symptoms since separation from 
service, the examiner should address the 
following:

Whether it is at least as likely 
as not that any currently-
diagnosed audiological disorder, 
to include hearing loss and 
tinnitus, is related to the 
Veteran's period of active 
service.  

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  A complete 
rationale for any opinion expressed should 
be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

2.  After completing the above action and any 
other development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraph above, the 
claims for service connection for hearing 
loss and tinnitus should be readjudicated.  
If the claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran has had an adequate opportunity 
to respond, the appeal should be returned to 
the Board for appellate review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


